APPENDIX
                                          INDEX TO APPENDIX

Document                                                                                                   Page

Excerpts from Department of Defense Instruction 1332.38, dated July 10, 2006 ........................A1

Excerpt from DoD Undersecretary for Personnel and Readiness Policy Memorandum
       on Implementing Disability Related Provision of the National Defense Authorization
       Act of 2008 (Pub L. 110-181), dated October 14, 2008 ...................................................A4

Excerpts from Air Force Instruction 36-3212, dated November 27, 2009 ...................................A9
                              Department of Defense
                                      INSTRUCTION

                                                                                NUMBER 1332.38
                                                                              November 14, 1996

                                                            Incorporating Change 1, July 10, 2006
                                                                                         ASD(FMP)

SUBJECT: Physical Disability Evaluation

References: (a) DoD Directive 1332.18, "Separation or Retirement for Physical Disability,"
                November 4, 1996
            (b) Title 10, United States Code
            (c) Sections 3502. 5532, 6303, and 18332 of title 5, United States Code
            (d) Sections 206 and 502 of title 37, United States Code
            (e) through (k), see enclosure I

I. PURPOSE

This Instruction implements policy. assigns responsibilities, and prescribes procedures under
References (a) and (b) for:

    1.1. Retiring or separating Service members because of physical disability.

    1.2. Making administrative determinations under references (c) and (d) for Service members
with Service-incurred or Service aggravated conditions.

    1.3. Authorizing a fitness determination for members of the Ready Reserve who are
ineligible for benefits under reference (b) because the condition is unrelated to military status and
duty.

2. APPLICABILITY

This Instruction applies to the Office of the Secretary of Defense (OSD), the Military
Departments (including the Coast Guard when it is operating as a Military Service in the Navy),
the Chairman of the Joint Chiefs of Staff. and the Combatant Commands (hereafter referred to
collectively as "the DoD Components"). The term "Military Services," as used herein, refers to
the Army, the Navy, the Air Force and the Marine Corps.




                                               A1
                                                               DoDI 1332.38, November 14, 1996


                                   E3 .Pl . ENCLOSURE 3 PART 1

                        OPERATIONAL STANDARDS FOR THE DES

E3 .P 1.1. Overview of the DES .

Under the supervision of the Secretary concerned, each DES shall consist of four elements:

   E3.P I. I. I. Medical evaluation by Medical Evaluation Boards (MEBs), Ready Reserve
physical examinations, and TDRL periodic physical examinations.

   E3.P 1.1.2. Physical disability evaluation by Physical Evaluation Board (PEBs), to include
appellate review.

    E3 .P 1.1.3. Service member counseling.

   E3.P 1.1.4. Final disposition by appropriate personnel authorities.

E3.P 1.2. Medical Evaluation

    E3.P 1.2.1 . Purpose. The medical evaluation element of the DES shall document under
departmental regulations the medical status and duty limitations of Service members referred
into the DES.

  E3.P 1.2.2. Type of Evaluation. Medical evaluation is required for personnel undergoing a
Medical Evaluation Board when:

       E3.Pl .2.2.1. The Service member is on active duty under orders specifying a period of
more than 30 days.

        E3.P 1.2.2.2. The Service member is a Reserve component member referred for a duty
related impairment.

        E3.P 1.2.2.3. The member is on the TDRL and due for a periodic physical examination.
Either a physical examination or a MEB is required when a Reserve component member is
referred for impairments unrelated to the member' s military status and performance of duty (see
definition for nonduty-related impairments). Before submission to the PEB, physical
examinations accomplished by other than a medical treatment facility (MTF) shall be forwarded
through command channels to the medical approving authority designated by the respective
Service for review and approval.

    E3.P 1.2.3 . Content. MEBs, TDRL physical examinations, and Reserve component physical
examinations shall document the full clinical information of all medical conditions the Service
member has and state whether each condition is cause for referral into the DES. (See enclosure
4 of this Instruction .) Clinical information shall include a medical history, appropriate physical
examination, medical tests and their results, medical and surgical consultations as necessary or



                                                 14                       ENCLOSURE 3 PART 1

                                              A2
                                                               DoDI 1332.38, November 14, 1996


of the member's medical condition on the member's ability to perform his or her normal military
duties and to deploy or mobilize, as applicable. When the member has been reassigned for
medical purposes (for example, to a medical holding unit) the MTF will obtain this statement
from the member's former unit commander.

        E3.Pl.2.7 .3. Pertinent personnel records, as required by the member's Service, to
establish the member's military history.

        E3.P 1.2.7.4. Official document identifying the next-of-kin, court appointed guardian, or
trustee when a Service member is determined incompetent. (See subsection E3.P 1.2.4. of Pait
I.)

    E3.P 1.2.8. Ready Reserve Nonduty-Related Impairments. Cases of Ready Reserve members
with nonduty-related impairments (see definition) will be referred to the PEB in accordance with
Service regulations.

E3.P 1.3. Physical Disability Evaluation

    E3.P1 .3.1. Purpose. The physical disability evaluation element of the DES shall determine
the fitness of Service members with medical impairments to perform their military duties; and
for members determined unfit for duty-related impairments, their entitlement to benefits under
Chapter 61 of IO U.S.C. (reference (b )). Physical disability evaluation shall be conducted by
PEBs and include the elements in subsections E3.Pl.3.2. through E3.Pl.3.5., below.

    E3.P 1.3.2. Informal PEB. The informal PEB will conduct a documentary review without the
presence of the Service member for providing initial findings and recommendations.

    E3.P 1.3.3. Formal PEB. Eligible Service members shall be provided a minimum of one
opportunity for a formal PEB to fulfill the statutory requirement of Section 1214 of reference (b)
for a full and fair hearing when requested by a Service member being separated or retired for
physical disability under Chapter 61 of reference (b). The Service member's declination of a
formal PEB will be documented by the Physical Evaluation Board Liaison Officer (PEBLO)
counselor. Appearance before a formal PEB may be in person, through a designated
representative, or via video teleconferencing media.

       E3.P1.3.3.l. Eligibility

            E3.P 1.3.3.1.1. Service members determined unfit by the informal PEB shall be
granted a formal PEB upon request.

           E3.PI .3.3.1.2. Active duty and Ready Reserve members determined fit do not have
an entitlement to a formal PEB since a finding of fit does not cause involuntary separation for
physical disability.

           E3.PI .3.3.1.3. TDRL members determined fit shall be entitled to a formal PEB since
removal from the TDRL represents a change in military status.



                                                16                      ENCLOSURE 3 PART 1

                                              A3
                                 UNDER SECRETARY OF DEFENSE
                                        4000 DEFENSE PENTAGON
                                       WASHINGTON, D.C. 20301-4000




PERSONNEL AND
  READINESS



      MEMORANDUM FOR SECRETARJES OF THE MILITARY DEPARTMENTS
                     CHAIRMAN OF THE JOINT CHIEFS OF STAFF
                     GENERAL COUNSEL OF THE DEPAR1MENT OF
                       DEFENSE
                     INSPECTOR GENERAL OF THE DEPARTMENT OF DEFENSE

      SUBJECT: Policy Memorandum on Implementing Disability-Related Provisions of the
               National Defense Authorization Act of 2008 (Pub L. 110-181)

      References: (a) Department of Defense Directive 1332.18, "Separation or Retirement
                       for Physical Disability," November 4, 1996
                  (b) Department of Defense Instruction (DoDI) 1332.38, "Physical Disability
                       Evaluation," November 14, 1996
                  (c) DoDI 1332.39, "Application of the Veterans Administration Schedule
                       for Rating Disabilities," November 14, 1996 (hereby rescinded)
                  (d) Policy Guidance for the Disability Evaluation System and Establishment
                       of Recurring Directive-Type Memoranda, dated May 3, 2007
                   (e) Directive-Type Memorandum (DTM) on Implementing Disability-
                       Related Provisions of the National Defense Authorization Act of 2008
                       (Pub L. 110-181 ), dated March 13, 2008

             This policy memorandum provides supplemental and clarifying guidance on
      implementing those disability-related provisions of the National Defense Authorization Act
      of 2008 (Pub L. 110-18 l ), which are time-sensitive and impact immediate decisions
      pertaining to the rating of conditions and the operations of medical and physical evaluation
      boards. As indicated in the attached guidance, this policy memorandum revises and
      supplements references.

             Military Departments shall no longer utilize reference (c) but shall use direction
      contained in this policy memorandum. The Assistant Secretary of Defense (Health
      Affairs) will continue to revise these directions contained herein in collaboration with the
      Department of Veterans Affairs (VA). As a result of this collaboration, guidance on the
      application and interpretation of the VA Schedule for Rating Disabilities will be
      provided, as required.

             The attached guidance incorporating these revisions will, when appropriate, be
      fonnally consolidated and published in the appropriate issuances. Until such time and as
      required, the Department will continue to issue regular policy memoranda pertaining to




                                                 A4
these issuances, reflecting changes in statute and consideration of findings and
recommendations from the various commissions, task forces, and study groups.
Publications such as this memorandum are integral in the Department's continuous
improvement process related to the care, reintegration, and compensation of our
wounded, ill, and injured Service members. In addition, the Department will continue to
collaborate with the VA in developing a case tracking and management information
system that will assist in the implementation of policy and program improvements.

       This policy is issued pursuant to the delegation of authority to the USD (P&R) in
paragraph 6.21 of DoDD 5124.02, "Under Secretary of Defense for Personnel and
Readiness," June 23, 2008. This policy memorandum was coordinated with VA and is
effective immediately.


                                 c;~-~
                                   ------ 1u,,-,,f---------~-
                                                    J l1_I! A1,._-
                                           David S. C. Chu


Attachments:
As stated

cc:
Assistant Secretaries of the Military Departments
   (Manpower and Reserve Affairs)
Director, Wounded, Ill, Injured Senior Oversight Committee Staff
Under Secretary of Veterans Affairs (Veterans Benefit Administration)
Under Secretary of Veterans Affairs (Veterans Health Administration)




                                            2


                                          A5
    REVISED AND NEW POLICIES TO IMPLEMENT THE NATIONAL DEFENSE
            AUTHORIZATION ACT (NOAA) FOR FISCAL YEAR 2008

        The policies below implement specific disability-related policies and sections of the FY
2008 NOAA (Pub. L. 110-181) and rescind DoDI 1332.39, Application of the Veterans
Administration Schedule for Rating Disabilities, November 14, 1996. The respective issuances
cited below are revised as indicated. Text in BOLD is new/added. Text with strikethrough is
deleted. References cited in the numbered paragraphs below pertain to the reference listings in
the respective OoD issuances. Military Depai1ments will implement these policies immediately.


Updated DES policies and instructions in compliance with NOAA 08; Section l 6 l 2(a)-(b),
"Medical Evaluation and Physical Disability Evaluations of Recovering Service Members"


•   Add an additional paragraph under the existing Policy section of the Do DJ I 332.38,
    "Physical Disability Evaluation, "November 1-1, 1996) to read as follows:

       4.4. The National Defense Authorization Act for Fiscal Year 2008 (NOAA),
provides for specific changes and enhancements to the disability processing of "recovering
Service members" as defined by the NOAA. The definition of recovering Service members
in the NOAA is narrow and most of the Service members in the DES would not receive that
designation in the Disability Evaluation Process. In order to ensure uniformity and
equitable attention to the needs of all Service members processing through the DES,
timeliness and case load standards put forth in this Memorandum apply to all Service
members in the DES, unless otherwise stated in this Memorandum.

•   Renumber paragraphs in 5. Re!>ponsibilities (DoDJ 1332.38, "Physical Disability
    Evaluation, "November 14, 1996) to allow for the inclusion of the following paragraph.for
    responsibilites within the Department of Defense with the following:

       5.5. The General Counsel of the Department of Defense shall, in consultation with
the General Counsels and with the Judge Advocate Generals of the Military Department,
provide all overall legal guidance on all issues concerning the provisions of legal counsel
during the Physical Disability Evaluation process as set forth in Enclosure 8.

       5.6. The Secretaries of the Military Departments shall:


•   Add paragraph 5.5.10. (Do DI 1332.38, "Physical Disability Evaluation," November 1./,
    1996), with the following:

           5.5.10. With advice from their respective Judge Advocate General, ensure policy,
procedures, training and human resource practices are established to support appropriate
legal counsel within the DES.




                                             A6
•   Replace £3.Pl.2.6 (DoDI 1332.38, ''Physical Disability Evaluation," November 14, 1996,
    with the.following:

    E3.P1.2.6. Additional instructions for Disability Medical Evaluation.

       E3.Pl.2.6.l. The Military Departments shall publish policies that ensure:

          E3.Pl.2.6.l.1. Service disability medical examinations for the DES meet the
minimum criteria outlined in the VA General Medical Exam, and the applicable
Compensation and Pension Automated Medical Information Exchange (AMIE)
worksheets.

           E3.Pl.2.6.1.2. Upon request of a Service member referred into the DES, an
impartial physician or other appropriate health care professional (not involved in the
Service member's MEB process) is assigned to the Service member to offer a review of the
medical evidence presented by the narrative summary or MEB findings. In most cases, this
impartial health professional should be the Service member's primary care manager
(PCM). The impartial health professional will have no more than 5 calendar days to advise
the Service member on whether the findings of the MEB adequately reflect the complete
spectrum of injuries and illness of the Service member.

            E3.Pl.2.6.l.3. After review of findings with the assigned impartial health care
professional, a Service member shall be afforded an opportunity to request a rebuttal of
the results of the MEB. A Service member shall be afforded 7 calendar days to prepare a
rebuttal to the convening medical authority. The convening medical board authority shall
be afforded 7 calendar days to consider the rebuttal and return the fully documented
decision to the Service member. In the case of a MEB rebuttal, the MEB shall not be
fonvarded to the PEB until the rebuttal is finalized and MEB results indicate the Service
member may be unfit for duty. The fully documented rebuttal will be included with the
MEB information sent to the PEB. Exception to timelines may be granted by an authority
appointed by the Secretary concerned.

            E3.Pl.2.6.1.4. Medical evaluation participants shall be trained in accordance
with this issuance and existing policy.


•   Revise £3 .Pl.3 (DoDl 1332.38, "Physical Disability Evaluation, " November 14. 1996), with
    the follo wing:

       E3.PI .3.2.2. Informal PEB. The informal PEB will conduct a documentary review
without the presence of the Service member for providing initial findings and recommendations.
The Service member will be provided a minimum of 10 calendar days from receipt of the
informal findings to rebut the findings of the Informal PEB and request a Formal PEB. In
addition to this timeline, Military Departments shall publish timelines for presentation and
consideration of cases.

   E3 .P 1.3.3 . Formal PEB. Eligible Service members shall be provided a minimum of I
opportunity for a formal PEB to fulfill the statutory requirement of Section 1214 of reference (b)


                                                2
                                              A7
for a full and fair hearing when requested by a Service member being separated or retired for
physical disability under Chapter 61 of reference (b). The Service member's declination of a
formal PEB will be documented by the Physical Evaluation Board Liaison Officer (PEBLO).
Appearance before a formal PEB may be in person, through a designated representative, or via
video teleconferencing media or by any other means as determined by the Secretary of the
Military Department concerned.


•   Revise E3.P 1.4 (DoDI 1332.38, "Physical Disability Evaluation, " November 14, 1996, with
    the.following:

E3 .P 1.4. Counseling

   E3.P 1.4.1. Purpose. The counseling element of DES shall afford Service members
undergoing evaluation by the DES the opportunity to be advised of the significance and
consequences of the determinations made and the associated rights, benefits, and entitlements.
The Military Departments will publish and provide (or make available) standard
information booklets in hardcopy and electronic form that provide general and specific
information on the MEB and PEB processes. These publications will include the rights and
responsibilities of the Service member while navigating through the DES. The information
will be made available at the servicing medical treatment facilities (MTFs) and Physical
Evaluation Board (PEB).


•   Replace E3.Pl .6 (DoDl 1332.38, "Physical Disability Evaluation, " November 14, 1996.
    with the .follmving:

E3.P 1.6: Time standards for Case Processing.

    E3.Pl.6.1. Referral. When a competent medical authority determines a Service
member has one or more condition(s) which is suspected of not meeting medical retention
standards, he or she will refer the Service member into the DES at the point of
hospitalization or treatment when a member's progress appears to have medically
stabilized (and the course of further recovery is relatively predictable) and when it can be
reasonably determined that the member is most likely not capable of performing the duties
of his office, grade, rank or rating. Referral will be within 1 year of being diagnosed with a
medical condition(s) that does not appear to meet medical retention standards, but may be
earlier if the examiner determines that the member will not be capable of returning to duty
within 1 year.

  E3.Pl.6.2. Specialty Consultations. Service members who have been referred in the
DES, and who require specialty care consultation shall be scheduled and seen within
TRICARE standards.

    E3.Pl.6.3. Commander Documentation: All official military personnel documents
required for disability processing shall be received by the PEB within 5 calendar days upon
request to the Service member's unit commander. These documents include but are not
limited to: Commander's letter, copy of Line of Duty Determinations and investigations (if


                                                3
                                             A8
BY ORDER OF THE                                           AIR FORCE INSTRUCTION 36-3212
SECRETARY OF THE AIR FORCE
                                                                              2 FEBRUARY 2006
                                              Incorporating Through Change 2, 27 November 2009

                                                                                        Personnel

                                               PHYSICAL EVALUATION FOR RETENTION,
                                                      RETIREMENT, AND SEPARATION


              COMPLIANCE WITH THIS PUBLICATION IS MANDATORY

ACCESSIBILITY:        This publication is available digitally on the AFDPO WWW site at:
                      http ://www.e-publishing.af.mil.

RELEASABILITY: There are no releasability restrictions on this publication.


OPR: HQ AFPC/DPSD                                                    Ce11itied by: HQ AFPC/DPP
                                                                      (Col Steven M. Maurmann)
Supersedes:    AF! 36-3212, 30 September 1999                                         Pages: 98



This instruction describes how to retire or discharge Air Force (AF) members who are unfit to do
their military duties because of physical disability. It outlines procedures for examining, and
discharging or retiring members from the temporary disability retired list (TDRL). It also provides
disposition instructions for unfit members who remain on active duty in a limited assignment status
(LAS). Chapter 8 applies to ce11ain Air National Guard (ANG) and United States Air Force Reserve
(USAFR) members not on extended active duty (EAD). This instruction carries out the requirements
of Title I 0, United States Code (U .S.C.), chapter 6 I, and Department of Defense Directive (DoDD)
1332.18, Separation or Retirement for Physical Disability, November 4, 1996, DoD Instructions
(DoDI) 1332.38, Physical Disability Evaluation, and 1332.39, Application of the Veterans
Administration Schedule for Rating Disabilities, November 14, I996, and implements Air Force
Policy Directive (AFPD) 36-32, Military Retirements and Separations.

This instruction requires collecting and maintaining information protected by the Privacy Act of
1974, under 10 U.S.C.. chapter 61, and Executive Order (EO) 9397. The Privacy Act statement
required by Air Force Instruction (AFI) 37-132, Air Force Privacy Act Program, is in AF Forms
1185, Statement of Record Data, and 1186. Retention Limited Assignment Status. System of
Records Notice F035 AF PC, Military Personnel Records System , applies. Submit proposed
supplements and operating instructions to AF Personnel Center, Directorate of Personnel Program
Management, USAF Physical Disability Division (HQ AFPC/DPPD), for review and approval before
publication. Process supplements that affect any military personnel function as shown in AF[ 37-
160, volume 1, table 3.2. The Air Force Publications and Forms Management Programs--




                                              A9
10                                                                AFI36-3212 2 FEBRUARY 2006


     (EXCEPTION: Member is eligible for disability processing if in this status m order to
     participate in educational program or for an emergency purpose.)
1.4. Processing Special Cases.
     1.4.1. CM Sentence Not Involving Dismissal or Punitive Discharge. Members who are in
     military confinement are not eligible for processing until sentence is completed and they are
     placed in a returned to duty status.
     1.4.2. Unauthorized Absence. HQ AFPC/DPPD and the PEBLO stop processing a case when a
     member is absent without leave (AWOL), in deserter status, or in the hands of civil authorities
     and do not resume processing until the member returns to military control and HQ AFPC/DPPD
     determines the member is eligible for disability processing.
     1.4.3. Civil Com1 Action. When civil criminal court action is pending and the member is present
     for duty, the PEBLO will continue processing after the member's commander clears the member
     for appearance at the PEB.
     I .4.4. Dual Action. Process as dual action, disability cases on members with an unfit finding
     who are also pending administrative separation (including Second Lieutenants being processed
     for "not qualified for promotion"), or who apply for nondisability retirement or discharge in lieu
     of CM action according to AF!s 36-3203, Service Retirements, 36-3206, Administrative
     Discharge Procedures, 36-3207, Separating Commissioned Officers, 36-3208, Administrative
     Separation of Airmen or 36-3209, Separation Procedures for Air National Guard and Air
     Force Reserve Members. SAFPC makes the final disposition. If SAFPC does not accept the
     retirement or discharge in lieu of CM action, the CM will proceed. If the sentence does not result
     in punitive discharge, then the disability case can be processed. NOTE: Administrative action
     continues in any disability case that results in a fit determination.
1.5. Delay of Processing. Medical Treatment Facilities (MTFs) will not delay disability
processing for nondisabling conditions such as elective surgery. If a member needs emergency
surgery. treatment, or hospital care, consider a delay in retirement or discharge only when it could
cause a change in the disability disposition or rating.
1.6. Benefits. The Air Force disability system will not retain, retire, or discharge a member for
disability solely to increase Air Force retirement or discharge benefits.
1.7. Disability Ratings. The PEB assigns a percentage rating to a medical defect or condition
when the member is physically unfit for duty. By law, (10 U.S.C., chapter 61), the Air Force assigns
ratings from the Department of Veterans' Affairs (VAs') Schedule for Rating Disabilities (VAS RD)
and implementation guidance contained in DoDI 1332.39. (EXCEPTION: Reserve and ANG
fitness/unfitness determinations as described in Chapter 8.)
1.8. V ASRD Distribution. The VA sends the VAS RD to HQ AFPC/DPPD. HQ AFPC/DPPD
assigns a control number to each copy and sends a copy to the PEBLOs and to evaluating boards and
staff members in the disability system . PEBLOs maintain control of the publication within their
respective MTF.
1.9. Air Force and VA Ratings. The VA administers its program under Title 38, U.S.C.; the Air
Force under Title I 0. Although both use the VASRD in assessing disability ratings, a prime
difference between the two systems is that the VA may rate any service-connected condition without
regard to fitness. whereas the Air Force may rate only those conditions which make a member unfit
for continued military service (see paragraph A2.21).




                                               A10
46                                                            AFI36-3212 2 FEBRUARY 2006



                                            Chapter 5

                            FINAL REVIEW AND DISPOSITION

Section 5A-Secreta,y of the Air Force Personnel Council (SAFPC)

5.1. SAFPC Review.
     5.1.1. DELETED.
     5.1.2. DELETED.
        5.1.2.1. DELETED
        5.1.2.2. DELETED
        5.1.2.3. DELETED
5.2. Special Assistants to the Director, SAFPC. The Director, SAFPC, may appoint one or
more officers, comparable grade civilians, or senior noncommissioned officers to serve in an
additional duty capacity as special assistants to the Director, SAF Personnel Council. SAFPC
selects special assistants from among members permanently assigned to HQ AFPC/DPPD.
Under strict guidelines, SAFPC authorizes the special assistants to sign for the Director, SAFPC,
in ce11ain routine cases, announce the SAF decision, and direct final disposition on behalf of the
Secretary.
5.3. When Special Assistants May Act. The Director, SAFPC. authorizes officers designated
as special assistants to sign for the Director in the following circumstances:
     5.3.1. The member concurs with the PEB findings. and the case does not otherwise require
     referral to SAFPC.
     5.3.2. The Air Force Personnel Board (AFPB) directs a formal PEB (if one hasn't been held
     previously) and member concurs with the FPEB and case does not meet the criteria of
     paragraph 5.4
     5.3.3. Member is removed from TDRL for failing to report for examination after 5 years.
     5.3.4. The informal PEB recommends removal from TDRL (Fit). Member either fails to
     reply to correspondence advising of the recommendation, or does not concur and requests a
     formal PEB but fails to report for the formal hearing.
     5.3.5. The member has received the findings of the formal PEB and either fails to
     acknowledge or respond to them, or the member nonconcurs but fails to submit a rebuttal.
5.4. Cases Which Must Be Forwarded to SAFPC. Forward cases to SAFPC for action:
     5.4.1. When the member does not concur and submits a rebuttal to the recommended
     findings of the PEB.
     5.4.2. When the member has more than 8 years of active service and the recommended
     disposition is separation from active service for physical disability under Title IO U.S.C.,
     Section 1207 (intentional misconduct, willful neglect, or unauthorized absence), without
     entitlement to disability benefits.




                                             A11
